DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 9/19/22 and the RCE filed on 9/22/22.
3.    Claims 28, 38, and 47 are currently amended. Claims 49 and 51 has been canceled. Claims 52 and 53 has been added. Claims 28, 30 – 35, 37, 38 and 41 – 48, 50, 52 and 53 are pending. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 28, 38, 46, 47, 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360754 (Phillips) in view of Giobbi (US 20030045354) and further in view of Nguyen (US 20060058102) and further in view of Walker2 (US 20030119579).
7.	Regarding claims 28 and 38, Park teach the invention substantially as disclosed:

claim 28 and 38 of the present application
claim 1 of Phillips (US 10360754)
1.   A gaming system (method) comprising: 





in response to receiving the player preference data, determine a list of games based upon the player preference data, wherein the player preference data includes a plurality of games associated with a least one player input, and wherein the plurality of games are included in the list of games; and control a display device of the electronic gaming machine to display the list of games





A system for presenting games to players in a gaming establishment, the system comprising: 




a data acquisition device configured to collect information… … the information including user profile data… … and a host processor configured to: process the collected information; upon detection of the user profile data, issue a command to change a current display position of a particular gaming device of the plurality of gaming devices to a new display position and a current seat position of the particular gaming device to a new seat position, and to display a menu of one or more recently played game types of the plurality of game types on the game 

7.	Phillips fails to explicitly disclose the following limitations:
The gaming system (method) comprising:
a processor; 
and a memory device storing instructions, which, when executed by the processor, cause the processor to at least:
determine that a wireless communication device is located proximate to an electronic gaming machine based on a receive communication received by the electronic gaming machine from the wireless communication device, 
the receive communication including player identification information;
identify a user in response to determining that the wireless communication device is located proximate to the electronic gaming machine and based on the player identification information included with the receive communication received from the wireless communication device; c
communicate, in response to determining that the wireless communication device is located proximate to the electronic gaming machine and identifying the user, player preference data related to the user to the electronic gaming machine;
Giobbi teaches:
The gaming system (method) comprising (abstract): 
a processor (FIG. 2, part 42 and paragraph 19); 
and a memory device (i.e. part 44) storing instructions, which, when executed by the processor (i.e. part 42), cause the processor to at least (FIG. 2 and paragraph 19): 
determine that a wireless communication device (i.e. portable data unit 14) is located proximate to an electronic gaming machine (i.e. when the portable data unit is within a predetermined distance of the gaming machine 10) based on a receive communication received by the electronic gaming machine from a wireless communication device (paragraph 14; “To establish the wireless transmission link, the portable data unit 14 must be positioned within a predetermined distance of the gaming machine 10 for at least a predetermined period of time; Upon establishing such an attract mode link, the gaming machine 10 may learn the identity of a passer by through the information on the individual's portable data unit 14”);
 the receive communication including player identification information (i.e. identity information described in paragraph 14 and the personal identifier described in paragraph 22) (paragraphs 14 and 22; paragraph 22 teaches the portable data unit 14 may store a personal identifier);
identify a user in response to determining that the wireless communication device (i.e. portable data unit 14) is located proximate the electronic gaming machine (i.e. when the portable data unit is within a predetermined distance of the gaming machine 10) and based on the player identification information (i.e. .e. identity information described in paragraph 14 and the personal identifier described in paragraph 22) included with the receive communication received from the wireless communication device (paragraphs 14 and 22);
communicate, in response to determining that the wireless communication device (i.e. portable data unit 14) is located proximate to the electronic gaming machine and identifying the user, player preference data (i.e. player preference data/information described in paragraphs 22 and 48) related to the user to the electronic gaming machine (paragraphs 14, 22 and 48);
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Phillips in view of Giobbi to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a gaming system that include/support a wireless communication device).
The combination of Phillips and Giobbi fail to explicitly disclose the following limitations:
and in response to the wireless communication device being located proximate to the electronic gaming machine, determine a list of games based upon the player preference data, wherein the player preference data includes a plurality of games associated with at least one player input, and wherein the plurality of games are included in the list of games; and
control a display device of the electronic gaming machine to display a list of games,
Nguyen teaches:
and in response to the wireless communication device (i.e. wireless communication device 46 of the potential player described in paragraphs 94 and 107) being located proximate to the electronic gaming machine, determine a list of games (i.e. determine a list of games based upon the player preference data, wherein the player preference data includes a plurality of games associated with at least one player input, and wherein the plurality of games are included in the list of games as described by the combination of Giobbi and Rowe1) and control a display device of the electronic gaming machine to display a list of games (i.e. a list of games that include video poker, video blackjack, video slots, video keno, video bingo, etc) (paragraphs 94 and 107),
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips and Giobbi in view of Nguyen to include the aforementioned method in order to achieve the predictable result of improved player interest (i.e. by providing the following feature to the player: the feature of display a list of games response to the wireless communication device being located proximate to the electronic gaming machine).
The combination of Phillips, Giobbi and Nguyen fail to explicitly disclose the following limitations:
reconfigure a first wager amount associated with the electronic gaming machine to a second wager amount based on the player preference data; 
and control a display device of the electronic gaming machine to display the second wager amount.
Walker2 teaches:
reconfigure a first wager amount (i.e. a first wager amount of one (credit) as described in paragraph 144 and shown in FIG. 2, part 217) associated with the electronic gaming machine to a second wager amount (i.e. a customized wagering amount) based on the player preference data (i.e. the player preference data described in paragraph 278) (paragraph 29, 144, 278 and FIG. 2; paragraph 29 teaches the gaming device allows the player to customize elements whose values represent wager amounts; paragraph 278 teaches the player's preferences for customizing the gaming device could be stored on the central server and retrieved by means of the player identifier when the player inserts a player-tracking card into a machine); 
and control a display device (i.e. the display 712) of the electronic gaming machine to display the second wager amount (i.e. a customized wagering amount) (paragraph 29, 144, 157 and 278 and FIGS. 2 and 7).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi and Nguyen in view of Walker2 to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
8. 	Regarding claim 46, Nguyen also teaches reconfiguring, by the processor, the electronic gaming machine in response to determining that the wireless communication device (i.e. wireless communication device 46 of the potential player described in paragraphs 94 and 107) is located proximate to the electronic gaming machine, wherein the reconfiguration (i.e. reconfiguration via display images customized for the player described in paragraph 78) is based upon the player preference data (the player preferences described in paragraph 78) (paragraphs 78, 94 and 107).
9.	Regarding claims 47, Giobbi also teaches:
transmit at least a player identifier (i.e. personal identifier) included in the wireless signal to a server system (i.e. remote host computer 18 described in paragraph 22), wherein the server system is configured to identify the user based upon the player identifier (paragraphs 14, 22 – 23 and 38); 
receive, from the server system (i.e. remote host computer 18), and in response to transmitting the player identifier, player preference data (i.e. The detailed information/player preference stored in the remote host computer 18 described in paragraph 22) related to the user (paragraphs 22 - 23)
The combination of Phillips, Giobbi and Nguyen fail to explicitly disclose the following limitations:
and reconfigure an input parameter associated with an evaluation of a game of the list of games based on the player preference data.
Walker2 teaches:
and reconfigure an input parameter (i.e. wager amounts) associated with an evaluation of a game (i.e. a game associated with the customized wager amounts) (i.e. a game of the list of games taught by the combination of Giobbi, Rowe1 and Nguyen) based on the player preference data (i.e. the player preference data described in paragraph 278) (paragraph 29, 144, 278 and FIG. 2; paragraph 29 teaches the gaming device allows the player to customize elements whose values represent wager amounts; paragraph 278 teaches the player's preferences for customizing the gaming device could be stored on the central server and retrieved by means of the player identifier when the player inserts a player-tracking card into a machine); 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi and Nguyen in view of Walker2 to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
All the remaining limitations of this claim were discussed in the nonstatutory double patenting rejection for claim 28 (see above for details).
8.	Regarding claim 52, Walker2 also teaches the input parameter comprises an input amount (i.e. a customized wagering amount) (paragraph 29, 144, 278 and FIG. 2).
35.	Regarding claim 53, Walker2 also teaches the game comprises a keno game and the input parameter comprises a keno input comprising at least one number ( paragraph 29, 144, 278 and 344 and FIG. 2; paragraphs 344 teaches In keno, the value of an element describing the range of possible numbers to be drawn may be adjusted e.g., from 1-80 to 1-50. The player is thereby more likely to match numbers he has chosen. The value of an element describing the quantity of numbers that are drawn may be adjusted, e.g., from 20 to 30. The value of an element describing the payouts for matching certain numbers of picks may be adjusted. For instance, the payout for choosing three numbers and matching two of them might begin at 2.5 tokens. The player might adjust this to 4 tokens. To compensate, the casino might reduce the payout for matching all three of the numbers from 25 to 10 tokens. The value of an element describing a number of possible picks from may be adjusted e.g., from 15 to 25. Many other adjustments are possible in the game of keno).
9.	Claims 34, 44, 37, 50 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360754 (Phillips) in view of Giobbi (US 20030045354) and in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Rowe1 (US 20050170890).
10.	Regarding claims 34 and 44, The combination of Phillips, Giobbi, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the instructions, when executed by the processor, further cause the processor to, when no player is playing at the electronic gaming machine, control the display device of the electronic gaming machine to display an attract mode configured to attract attention of the user, wherein the attract mode is selected based upon the player preference data and customized for the user based upon the player preference data.
Rowe1 also teaches the instructions, when executed by the processor, further cause the processor to, when no player is playing at the electronic gaming machine (i.e. an attraction sequence may be performed in the attempt to induce a potential player in a casino to play the gaming unit 20 as described in paragraph 58), control the display device of the electronic gaming machine to display an attract mode configured to attract attention of the user, wherein a gaming mode (i.e. the attract mode) is selected based upon the player preference data (i.e. the player preferences associated with a player identification as described in paragraph 59) and customized for the user based upon the player preference data (paragraphs 58 and 59).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing an attract feature to the (potential) players).
11.	Regarding claim 37, Rowe1 also teaches the instructions, when executed by the processor, further cause the processor to reconfigure one of a physical configuration, a display setting (i.e. a display setting associated with the suggested game described in paragraph 59), or a game play setting of the electronic gaming machine in response to determining that the user is located proximate to the electronic gaming machine (i.e. when a potential player makes any input to the gaming unit 20), wherein the reconfiguration is based upon the player preference data (i.e. the player preferences associated with a player identification as described in paragraph 59) (paragraph 59).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi and Nguyen in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience ((i.e. by providing reconfigurable content to the players).
12.	Regarding claim 50, Rowe1 also teaches wherein the at least one player input comprises a number of plays (i.e. the number of plays associated with frequently played games described in paragraph 75) of at least one game of the list of games (paragraphs 75 – 77).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi and Nguyen in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by allowing the player to receive a list of games based on at least one player input (e.g. a number of plays of at least one game)).
14.	Claims 30 – 33 and 41 – 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360754 (Phillips) in view of Giobbi (US 20030045354) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Walker (US 20040106449).
15.	Regarding claims 30, The combination of Phillips, Giobbi, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the list comprises an advertisement.
Walker discloses the list comprises an advertisement (paragraphs 38 and 238; the type of message (e.g., whether it is an advertisement or an offer)).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced revenue for the casino and gaming operator (i.e. by including advertisements in a gaming system).
16.	Regarding claims 31 and 41, Walker also discloses wherein the instructions, when executed by the processor, further cause the processor to receive, from a data acquisition device of the electronic gaming machine (i.e. an information deriving device), data identifying the user (i.e. the e-mail address of a personal digital assistant (PDA) held by the player), wherein the data acquisition device wirelessly acquires the data identifying the user from the wireless communication device (i.e. a personal digital assistant (PDA)) (paragraphs abstract; 40 and 338).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
17. 	Regarding claims 32 and 42, Walker also discloses the data acquisition device comprises a sensor (i.e. one of the sensors described in paragraph 133) configured to receive a wireless signal from the wireless communication device (i.e. the information deriving device described in paragraph 133), and wherein the wireless communication device comprises a wireless transponder for wirelessly communicating with the sensor (paragraphs 66, 130 and 133; paragraph 133 teaches that Each of the sensors may be in wireless or wired communication with the processor of the information deriving device).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
18.	Regarding claims 33 and 43, Walker also discloses wherein the instructions, when executed by the processor, further cause the processor to retrieve the player preference data from the memory device in response to determining that the user (i.e. wireless communication device of the user described by Giobbi) is located proximate to the electronic gaming machine (paragraphs 166; The information stored on the player tracking card may include identifying information, as well as financial information (i.e. player’s financial preference data)).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
20.	Claims 35 and 45 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360754 (Phillips) in view of Giobbi (US 20030045354) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Dagres (US 20070072678 and us-provisional-application US 60721921).
21.	Regarding claims 35 and 45, the combination of Phillips, Giobbi, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed by the processor, further cause the processor to control the display device of the electronic gaming machine to display a recommendation of at least one game of the list of games, a plurality of available games to the user, wherein the recommendation is based on the player preference data.
 Dagres teaches:
the instructions, when executed by the processor, further cause the processor to control the display device of the electronic gaming machine to display a recommendation of at least one game of the list of games (i.e. the list of game shown in FIG. 2, part 130 and described in paragraph 152), wherein the recommendation is based on the player preference data (i.e. the player preference data described in paragraph 150) (abstract and paragraphs 150 and 152 and FIG. 2; abstract teaches providing computer game recommendations to a user by matching identified computer game characteristics to the user's computer game preference).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Dagres to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
22.	Claim 48 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360754 (Phillips) in view of Giobbi (US 20030045354) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Wells (US 20030064805).
25.	Regarding claim 48, the combination of Phillips, Giobbi, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to: track a location of the wireless communication device; and in response to the wireless communication device entering a gaming area, i) wirelessly receive a currency value associated with the user from the gaming system, and ii) load the currency value to a memory device of the wireless communication device.
Wells teaches:
the instructions, when executed, further cause the processor to: track a location of the wireless communication device (i.e. track a location of the wireless communication device via the small GPS (Global Positioning System) device described in paragraph 45); and in response to the wireless communication device entering a gaming area (i.e. the legal gaming areas described in paragraph 45), i) wirelessly receive a currency value (i.e. the credit (amount) described in paragraph 42) associated with the user from the gaming system, and ii) load the currency value to a memory device (i.e. memory 258 described in paragraph 81) of the wireless communication device (paragraphs 42, 45 and 81).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Wells to include the aforementioned method in order to extending the opportunities for playing regulated gaming machine beyond traditional casino floor locations where gaming machines are generally located (as described by Wells, paragraph 9).
26.	Claim 49 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10360754 (Phillips) in view of Giobbi (US 20030045354) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Nguyen2 (US 20050143169).
27.	Regarding claim 49, the combination of Phillips, Giobbi, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the processor is further configured to determine the list of games based upon a jackpot amount associated with at least one game of the list of games.
Nguyen2 teaches:
wherein the processor (i.e. the processor 402 shown in FIG. 5) is further configured to determine the list of games based upon a jackpot amount (i.e. the jackpot amount associated a first Megabucks game shown in FIG. 3H) associated with at least one game of the list of games (i.e. a list of games that include a first Megabucks game and a second Wheel of Fortune Slots as shown in FIG. 3H and described in paragraph 128) (FIG. 3H and 5 and paragraphs 128, 180 and 181).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of the combination of Phillips, Giobbi, Nguyen and Walker2 in view of Nguyen2 to include the aforementioned method in order to achieve the predictable result of maintaining and increasing game playing interest.

Claim Rejections - 35 USC § 103
28.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

29.	Claims 28, 34, 37, 38, 44, 46, 47, 50, 52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe1 (US 20050170890) and further in view of Nguyen (US 20060058102) and further in view of Walker2 (US 20030119579).
30.	Regarding claims 28 and 38, Giobbi discloses a gaming system comprising (abstract): 
a processor (FIG. 2, part 42 and paragraph 19); 
and a memory device (i.e. part 44) storing instructions, which, when executed by the processor (i.e. part 42), cause the processor to at least (FIG. 2 and paragraph 19): 
determine that a wireless communication device (i.e. portable data unit 14) is located proximate to an electronic gaming machine (i.e. when the portable data unit is within a predetermined distance of the gaming machine 10) based on a receive communication received by the electronic gaming machine from a wireless communication device (paragraph 14; “To establish the wireless transmission link, the portable data unit 14 must be positioned within a predetermined distance of the gaming machine 10 for at least a predetermined period of time; Upon establishing such an attract mode link, the gaming machine 10 may learn the identity of a passer by through the information on the individual's portable data unit 14”);
 the receive communication including player identification information (i.e. identity information described in paragraph 14 and the personal identifier described in paragraph 22) (paragraphs 14 and 22; paragraph 22 teaches the portable data unit 14 may store a personal identifier);
identify a user in response to determining that the wireless communication device (i.e. portable data unit 14) is located proximate the electronic gaming machine (i.e. when the portable data unit is within a predetermined distance of the gaming machine 10) and based on the player identification information (i.e. .e. identity information described in paragraph 14 and the personal identifier described in paragraph 22) included with the receive communication received from the wireless communication device (paragraphs 14 and 22);
communicate, in response to determining that the wireless communication device (i.e. portable data unit 14) is located proximate to the electronic gaming machine and identifying the user, player preference data (i.e. player preference data/information described in paragraphs 22 and 48) related to the user to the electronic gaming machine (paragraphs 14, 22 and 48);
in response the wireless communication device being located proximate to the electronic gaming machine (i.e. in response to the user/portable data unit 14 in proximity to the gaming machine 10), control a display device (i.e. display 40 described in paragraph 18) of the electronic gaming machine to display at least one game (i.e. the gaming machine may proceed to play a game at the gaming machine 10) (paragraphs 18 and 36 - 38),
Giobbi fails to explicitly disclose the following limitations:
 in response to receiving the player preference data, determine a list of games based upon the player preference data, wherein the player preference data includes a plurality of games associated with at least one player input, and wherein the plurality of games are included in the list of games; and
control a display device of the electronic gaming machine to display the list of games
Rowe1 teaches:
in response to receiving the player preference data (i.e. a player profile which include data that is associated the player's preferences as described in paragraph 75), determine a list of games (i.e. the game list described in paragraphs 75 - 77) based upon the player preference data, wherein the player preference data includes a plurality of games associated with at least one player input (i.e. the games previously played or frequently played by the player (e.g. played via at least one player input)),and wherein the plurality of games are included in the list of games (paragraphs 75 – 77; paragraph 75 teaches the game previously played by the player, favorite games or frequently played games may be considered automatic matches and added to the game list); and
control a display device of the electronic gaming machine to display the list of games (paragraphs 75 – 77; paragraph 76 teaches Once each list(s) of games and/or game characteristics has been determined, the list(s) may be displayed to the player to select a particular game, game theme, payout table or any other game characteristic).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Giobbi in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by allowing the player to receive a list of games (i.e. a list of frequently played games) based on the player’s preference information).
The combination of Giobbi and Rowe1 fail to explicitly disclose the following limitations:
and in response to the wireless communication device being located proximate to the electronic gaming machine, determine a list of games based upon the player preference data, wherein the player preference data includes a plurality of games associated with at least one player input, and wherein the plurality of games are included in the list of games; and
control a display device of the electronic gaming machine to display a list of games,
Nguyen teaches:
and in response to the wireless communication device (i.e. wireless communication device 46 of the potential player described in paragraphs 94 and 107) being located proximate to the electronic gaming machine, determine a list of games (i.e. determine a list of games based upon the player preference data, wherein the player preference data includes a plurality of games associated with at least one player input, and wherein the plurality of games are included in the list of games as described by the combination of Giobbi and Rowe1) and control a display device of the electronic gaming machine to display a list of games (i.e. a list of games that include video poker, video blackjack, video slots, video keno, video bingo, etc) (paragraphs 94 and 107),
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi and Rowe1 in view of Nguyen to include the aforementioned method in order to achieve the predictable result of improved player interest (i.e. by providing the following feature to the player: the feature of display a list of games response to the wireless communication device being located proximate to the electronic gaming machine).
The combination of Giobbi, Rowe1 and Nguyen fail to explicitly disclose the following limitations:
reconfigure a first wager amount associated with the electronic gaming machine to a second wager amount based on the player preference data; 
and control a display device of the electronic gaming machine to display the second wager amount.
Walker2 teaches:
reconfigure a first wager amount (i.e. a first wager amount of one (credit) as described in paragraph 144 and shown in FIG. 2, part 217) associated with the electronic gaming machine to a second wager amount (i.e. a customized wagering amount) based on the player preference data (i.e. the player preference data described in paragraph 278) (paragraph 29, 144, 278 and FIG. 2; paragraph 29 teaches the gaming device allows the player to customize elements whose values represent wager amounts; paragraph 278 teaches the player's preferences for customizing the gaming device could be stored on the central server and retrieved by means of the player identifier when the player inserts a player-tracking card into a machine); 
and control a display device (i.e. the display 712) of the electronic gaming machine to display the second wager amount (i.e. a customized wagering amount) (paragraph 29, 144, 157 and 278 and FIGS. 2 and 7).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1 and Nguyen in view of Walker2 to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
31.	Regarding claims 34 and 44, Rowe1 also teaches the instructions, when executed by the processor, further cause the processor to, when no player is playing at the electronic gaming machine (i.e. an attraction sequence may be performed in the attempt to induce a potential player in a casino to play the gaming unit 20 as described in paragraph 58), control the display device of the electronic gaming machine to display an attract mode configured to attract attention of the user, wherein a gaming mode (i.e. the attract mode) is selected based upon the player preference data (i.e. the player preferences associated with a player identification as described in paragraph 59) and customized for the user based upon the player preference data (paragraphs 58 and 59).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Giobbi in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing an attract feature to the (potential) players).
32.	Regarding claim 37, Rowe1 also teaches the instructions, when executed by the processor, further cause the processor to reconfigure one of a physical configuration, a display setting (i.e. a display setting associated with the suggested game described in paragraph 59), or a game play setting of the electronic gaming machine in response to determining that the user is located proximate to the electronic gaming machine (i.e. when a potential player makes any input to the gaming unit 20), wherein the reconfiguration is based upon the player preference data (i.e. the player preferences associated with a player identification as described in paragraph 59) (paragraph 59).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Giobbi in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience ((i.e. by providing reconfigurable content to the players).
33. 	Regarding claim 46, Nguyen also teaches reconfiguring, by the processor, the electronic gaming machine in response to determining that the wireless communication device (i.e. wireless communication device 46 of the potential player described in paragraphs 94 and 107) is located proximate to the electronic gaming machine, wherein the reconfiguration (i.e. reconfiguration via display images customized for the player described in paragraph 78) is based upon the player preference data (the player preferences described in paragraph 78) (paragraphs 78, 94 and 107).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi and Rowe1 in view of Nguyen to include the aforementioned method in order to achieve the predictable result of improved player interest (i.e. by providing the following feature to the player: the feature of providing reconfiguration in response to the wireless communication device being located proximate to the electronic gaming machine).
34.	Regarding claims 47, Giobbi also teaches:
transmit at least a player identifier (i.e. personal identifier) included in the wireless signal to a server system (i.e. remote host computer 18 described in paragraph 22), wherein the server system is configured to identify the user based upon the player identifier (paragraphs 14, 22 – 23 and 38); 
receive, from the server system (i.e. remote host computer 18), and in response to transmitting the player identifier, player preference data (i.e. The detailed information/player preference stored in the remote host computer 18 described in paragraph 22) related to the user (paragraphs 22 - 23)
The combination of Giobbi, Rowe1 and Nguyen fail to explicitly disclose the following limitations:
and reconfigure an input parameter associated with an evaluation of a game of the list of games based on the player preference data.
Walker2 teaches:
and reconfigure an input parameter (i.e. wager amounts) associated with an evaluation of a game (i.e. a game associated with the customized wager amounts) (i.e. a game of the list of games taught by the combination of Giobbi, Rowe1 and Nguyen) based on the player preference data (i.e. the player preference data described in paragraph 278) (paragraph 29, 144, 278 and FIG. 2; paragraph 29 teaches the gaming device allows the player to customize elements whose values represent wager amounts; paragraph 278 teaches the player's preferences for customizing the gaming device could be stored on the central server and retrieved by means of the player identifier when the player inserts a player-tracking card into a machine); 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1 and Nguyen in view of Walker2 to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
All the remaining limitations of this claim were discussed in the rejection for claim 28 (see above for details).
34.	Regarding claim 50, Rowe1 also teaches wherein the at least one player input comprises a number of plays (i.e. the number of plays associated with frequently played games described in paragraph 75) of at least one game of the list of games (paragraphs 75 – 77).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Giobbi in view of Rowe1 to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by allowing the player to receive a list of games based on at least one player input (e.g. a number of plays of at least one game)).
35.	Regarding claim 52, Walker2 also teaches the input parameter comprises an input amount (i.e. a customized wagering amount) (paragraph 29, 144, 278 and FIG. 2).
36.	Regarding claim 53, Walker2 also teaches the game comprises a keno game and the input parameter comprises a keno input comprising at least one number ( paragraph 29, 144, 278 and 344 and FIG. 2; paragraphs 344 teaches In keno, the value of an element describing the range of possible numbers to be drawn may be adjusted e.g., from 1-80 to 1-50. The player is thereby more likely to match numbers he has chosen. The value of an element describing the quantity of numbers that are drawn may be adjusted, e.g., from 20 to 30. The value of an element describing the payouts for matching certain numbers of picks may be adjusted. For instance, the payout for choosing three numbers and matching two of them might begin at 2.5 tokens. The player might adjust this to 4 tokens. To compensate, the casino might reduce the payout for matching all three of the numbers from 25 to 10 tokens. The value of an element describing a number of possible picks from may be adjusted e.g., from 15 to 25. Many other adjustments are possible in the game of keno).
36.	Claims 30 – 33 and 41 – 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe1 (US 20050170890) and in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Walker (US 20040106449).
37.	Regarding claims 30, the combination of Giobbi, Rowe1, Nguyen and Walker2 fail to explicitly disclose the following limitations:
the list comprises an advertisement.
Walker discloses the list comprises an advertisement (paragraphs 38 and 238; the type of message (e.g., whether it is an advertisement or an offer)).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1 and Nguyen in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced revenue for the casino and gaming operator (i.e. by including advertisements in a gaming system).
38.	Regarding claims 31 and 41, Walker also discloses wherein the instructions, when executed by the processor, further cause the processor to receive, from a data acquisition device of the electronic gaming machine (i.e. an information deriving device), data identifying the user (i.e. the e-mail address of a personal digital assistant (PDA) held by the player), wherein the data acquisition device wirelessly acquires the data identifying the user from the wireless communication device (i.e. a personal digital assistant (PDA)) (paragraphs abstract; 40 and 338).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
39. 	Regarding claims 32 and 42, Walker also discloses the data acquisition device comprises a sensor (i.e. one of the sensors described in paragraph 133) configured to receive a wireless signal from the wireless communication device (i.e. the information deriving device described in paragraph 133), and wherein the wireless communication device comprises a wireless transponder for wirelessly communicating with the sensor (paragraphs 66, 130 and 133; paragraph 133 teaches that Each of the sensors may be in wireless or wired communication with the processor of the information deriving device).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
40.	Regarding claims 33 and 43, Walker also discloses wherein the instructions, when executed by the processor, further cause the processor to retrieve the player preference data from the memory device in response to determining that the user (i.e. wireless communication device of the user described by Giobbi) is located proximate to the electronic gaming machine (paragraphs 166; The information stored on the player tracking card may include identifying information, as well as financial information (i.e. player’s financial preference data)).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1, Nguyen and Walker2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
42.	Claims 35 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe1 (US 20050170890) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Dagres (US 20070072678 and us-provisional-application US 60721921).
43.	Regarding claims 35 and 45, the combination of Giobbi, Rowe1, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed by the processor, further cause the processor to control the display device of the electronic gaming machine to display a recommendation of at least one game of the list of games, a plurality of available games to the user, wherein the recommendation is based on the player preference data.
 Dagres teaches:
the instructions, when executed by the processor, further cause the processor to control the display device of the electronic gaming machine to display a recommendation of at least one game of the list of games (i.e. the list of game shown in FIG. 2, part 130 and described in paragraph 152), wherein the recommendation is based on the player preference data (i.e. the player preference data described in paragraph 150) (abstract and paragraphs 150 and 152 and FIG. 2; abstract teaches providing computer game recommendations to a user by matching identified computer game characteristics to the user's computer game preference).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1, Nguyen and Walker2 in view of Dagres to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience.
44.	Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe1 (US 20050170890) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Wells (US 20030064805).
45.	Regarding claim 48, the combination of Giobbi, Rowe1, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to: track a location of the wireless communication device; and in response to the wireless communication device entering a gaming area, i) wirelessly receive a currency value associated with the user from the gaming system, and ii) load the currency value to a memory device of the wireless communication device.
Wells teaches:
the instructions, when executed, further cause the processor to: track a location of the wireless communication device (i.e. track a location of the wireless communication device via the small GPS (Global Positioning System) device described in paragraph 45); and in response to the wireless communication device entering a gaming area (i.e. the legal gaming areas described in paragraph 45), i) wirelessly receive a currency value (i.e. the credit (amount) described in paragraph 42) associated with the user from the gaming system, and ii) load the currency value to a memory device (i.e. memory 258 described in paragraph 81) of the wireless communication device (paragraphs 42, 45 and 81).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1, Nguyen and Walker2 in view of Wells to include the aforementioned method in order to extending the opportunities for playing regulated gaming machine beyond traditional casino floor locations where gaming machines are generally located (as described by Wells, paragraph 9).
46.	Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe1 (US 20050170890) and further in view of Nguyen (US 20060058102) and in view of Walker2 (US 20030119579) and further in view of Nguyen2 (US 20050143169).
47.	Regarding claim 49, the combination of Giobbi, Rowe1, Nguyen and Walker2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the processor is further configured to determine the list of games based upon a jackpot amount associated with at least one game of the list of games.
Nguyen2 teaches:
wherein the processor (i.e. the processor 402 shown in FIG. 5) is further configured to determine the list of games based upon a jackpot amount (i.e. the jackpot amount associated a first Megabucks game shown in FIG. 3H) associated with at least one game of the list of games (i.e. a list of games that include a first Megabucks game and a second Wheel of Fortune Slots as shown in FIG. 3H and described in paragraph 128) (FIG. 3H and 5 and paragraphs 128, 180 and 181).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe1, Nguyen and Walker2 in view of Nguyen2 to include the aforementioned method in order to achieve the predictable result of maintaining and increasing game playing interest.

Response to Arguments
48.	Regarding claims 28, 30 – 35, 37, 38 and 41 – 48, 50, 52 and 53, the applicant argues that the combination of Giobbi, Rowe and Nguyen fail to disclose the newly amended limitations of claims 28, 30 – 35, 37, 38 and 41 – 48, 50, 52 and 53 (Remarks, pages 8 - 11).
50.	The examiner agrees. However, the new rejection of Giobbi, Rowe1, Nguyen and  Walker2 the aforementioned limitations of 28, 30 – 35, 37, 38 and 41 – 48, 50, 52 and 53 (see rejection above for details).

Conclusion
51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715